Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Michael MacCormac, M.D.,
(NPI: 1659377943), (PTAN: 050000300)

Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-13-566
Ruling No. 2014-31

Date: May 22, 2014

ORDER OF REMAND AND DISMISSAL

I remand this case to the Centers for Medicare & Medicaid Services (CMS) to reconsider
the new issue of CMS’s current policy to reactivate billing privileges effective the date of
deactivation, in accordance with 42 C.F.R. § 424.540(c), and to process Petitioner’s
application for reactivation of his billing privileges.

I. Background

Petitioner is a physician with Lynchburg Anesthesia Associates located in Richmond, VA
and has been enrolled as a Medicare supplier for more than 20 years. On September 30,
2011, Palmetto GBA (Palmetto), the Medicare contractor, informed Petitioner that he
must revalidate his enrollment information. CMS Exhibit (Ex.) 6. The notice stated that
if Petitioner chose to revalidate his enrollment through the paper-based system, he was
required to download the appropriate and current CMS-855 Medicare Enrollment
application from the CMS website. CMS Ex. 6 at 1-2. The notice warned that Petitioner
must complete and submit all required materials within 60 days or he would face
deactivation. CMS Ex. 6 at 1. In response, on February 10, 2012, Petitioner submitted
an enrollment application Form CMS-855I to Palmetto but used an outdated version of
the application. CMS Ex. 4. On February 28, 2012, Palmetto accepted Petitioner’s
untimely revalidation request but instructed him to submit the information on the current
CMS-855I application form. CMS Ex. 7. The notice provided Petitioner 30 days to
submit the updated application for revalidation and warned that Palmetto would reject his
application if he failed to do so. CMS Ex. 7, citing 42 C.F.R. § 424.525.

On April 4, 2012, Palmetto sent Petitioner an e-mail, referencing its February 28, 2012
notice, and informed Petitioner that Palmetto still had not received the correct version of
his CMS-855] application. CMS Ex. 8. Palmetto explained that it was going to issue
Petitioner a “Do Not Forward” (DNF) letter, and Petitioner would be permitted to submit
the correct application within ten days of the letter, or Palmetto would terminate his
provider number. CMS Ex. 8. On April 6, 2012, Palmetto issued the DNF letter to
Petitioner. This letter instructed Petitioner to submit the correct application or otherwise
Palmetto would deactivate Petitioner’s Provider Transaction Access Number (PTAN).
CMS Ex. 9. On April 13, 2012, Palmetto warned Petitioner that it planned to deactivate
Petitioner’s billing privileges effective April 16, 2012, based on his failure to furnish the
documentation for his revalidation. CMS Ex. 10. On April 16, 2012, Palmetto
deactivated Petitioner’s Medicare billing privileges. CMS Ex. 10.

On October 17, 2012, Petitioner submitted the correct version of the CMS-855I
application required for revalidation, which Palmetto received on October 19, 2012.
CMS Ex. 11; CMS Ex. 14 at 3. Petitioner identified this October 2012 application as a
revalidation request. CMS Ex. 11 at 1, 2. However, by this time, Palmetto did not allow
Petitioner to revalidate because Palmetto had deactivated Petitioner’s billing privileges in
April 2012. CMS Ex. 14 at 3. Palmetto processed Petitioner’s October 19, 2012
application as a new enrollment application. CMS Ex. 14 at 3. Palmetto approved
Petitioner’s application and issued him a new effective date based on Palmetto’s receipt
of the application, effective October 19, 2012, with retrospective billing privileges
beginning September 19, 2012.' CMS Ex. 13 at 2; see 42 C.F.R. §§ 424.520(d),

424.521 (a).

' The contractor refers to September 19 as the “effective date” presumably to refer to the
date when Petitioner may retrospectively bill for Medicare services. CMS Ex. 13 at 2.
For providers and suppliers initially enrolling, the “effective date” would ordinarily be
the date the contractor received the enrollment application that it eventually approved.
See 42 C.F.R. § 424.520(d). CMS may, however, permit a provider or supplier to
retrospectively bill for services for up to 30 days prior to that effective date. 42 C.F.R.

§ 424.521(a). In this case, although Petitioner was seeking reactivation, the contractor
considered September 19 as the effective retrospective billing date and October 19 as the
effective date of Petitioner’s reactivation. See 42 C.F.R. § 424.521(a).
Petitioner requested contractor reconsideration. CMS Ex. 1. On February 4, 2013,
Palmetto issued an unfavorable redetermination, upholding the effective date. CMS Ex.
2. Petitioner requested a hearing before an administrative law judge (ALJ) by letter dated
March 13, 2013. The case was assigned to me for hearing and decision and on March 26,
2013, I issued an Acknowledgment and Prehearing Order (Prehearing Order). On April
30, 2013, CMS filed a motion for summary judgment (CMS Br.) with fourteen exhibits
(CMS Exs. 1-14). On June 4, 2013, Petitioner filed a memorandum in opposition to the
CMS motion for summary judgment (P. Br.). On June 4 and 7, 2012, Petitioner filed
exhibits (P. Exs.) 1 through 3.” The parties have not objected to the proffered exhibits,
and I admit them to the record.

II. Discussion

Suppliers such as Petitioner must enroll in the Medicare program to receive payment for
covered Medicare items or services. 42 C.F.R. § 424.505. The regulations at 42 C.F.R.
Part 424, subpart P, establish the requirements for a supplier to enroll in the Medicare
program. 42 C.F.R. §§ 424.510 - 424.516; see also Social Security Act (Act)

§ 1866(j)(1)(A) (authorizing the Secretary of the U.S. Department of Health and Human
Services to establish by regulation the process for enrolling providers and suppliers in the
Medicare program). A provider or supplier that seeks billing privileges under Medicare
must “submit enrollment information on the applicable enrollment application.”

42 C.F.R. § 424.510(a). “Once the provider or supplier successfully completes the
enrollment process ... CMS enrolls the provider or supplier into the Medicare program.”
42 C.F.R. § 424.510(a), (d). Once the application for enrollment as a provider or supplier
is approved, the enrollee is issued a National Provider Identifier (NPI) number and a
PTAN to use for billing Medicare and supplier inquiries. Medicare Program Integrity
Manual (MPIM), CMS pub. 100-08, ch. 15 § 15.9.1 (rev. 416, eff. March 18, 2013).

To maintain Medicare billing privileges, a provider or supplier (other than a DMEPOS
supplier) must resubmit and recertify the accuracy of its enrollment information at least
every 5 years. 42 C.F.R. § 424.515. This process is called revalidation. CMS reserves
the right to perform off cycle revalidations in addition to the regular 5—year revalidations
and may request that a provider or supplier recertify the accuracy of the enrollment
information when warranted to assess and confirm the validity of the enrollment
information maintained by CMS. 42 C.F.R. § 424.515. “Off cycle” revalidations may be
triggered as a result of random checks, information indicating local health care fraud
problems, national initiatives, complaints, or other reasons that cause CMS to question

2 Initially, Petitioner filed an unsigned declaration on June 4, 2013, as P. Ex. 2. Then on
June 7, Petitioner filed a signed version of the declaration as an amended P. Ex. 2. CMS
did not object to either filing.
the compliance of the provider or supplier with Medicare enrollment requirements. 42
C.F.R. § 424.515(d). To revalidate its enrollment, a supplier must submit an enrollment
application and meet the requirements outlined at 42 C.F.R. §§ 424.510 through 424.515.
The supplier must submit the appropriate enrollment application to CMS with complete
and accurate information and supporting documentation within 60 calendar days of
CMS’s notification to resubmit and certify the accuracy of the supplier’s enrollment
application. 42 C.F.R. § 424.515(a)(2).

Beginning July 16, 2012, CMS was authorized to deactivate an enrolled provider or
supplier’s Medicare billing privileges if the enrollee failed to comply with revalidation
requirements, within 90 days of CMS’s notice to revalidate. 42 C.F.R. § 424.540(a)(3);
77 Fed. Reg. 29,002, 29,030 (May 16, 2012). If CMS deactivates a provider or supplier’s
Medicare billing privileges, CMS cannot pay the enrollee for items or services it provides
to Medicare beneficiaries. 42 C.F.R. § 424.555(b). The purpose of deactivating a
provider or supplier’s Medicare billing privileges is to protect the enrollee from misuse of
its billing privileges and also to protect the Medicare Trust Funds from unnecessary
overpayments. 42 C.F.R. § 424.540(c). Further, deactivation of Medicare billing
privileges does not have any effect upon the provider or supplier’s participation
agreement or any conditions of participation. 42 C.F.R. § 424.540(c).

Reactivation of an enrolled provider or supplier’s billing privileges is governed by

42 C.F.R. § 424.540(b). The process by which a deactivated enrollee reactivates its
billing privileges depends upon the reason CMS deactivated that provider or supplier. If
CMS deactivates a provider or supplier’s billing privileges for an untimely revalidation,
such as in this case, the enrolled provider or supplier may apply for CMS to reactivate its
Medicare billing privileges by submitting a new enrollment application. 42 C.F.R.

§ 424.540(a)(3), (b)(1).

Here, Palmetto deactivated Petitioner’s billing privileges after he failed to timely
revalidate his enrollment information. Petitioner subsequently submitted an outdated
application for revalidation. Palmetto eventually deactivated him and required him to
reactivate his Medicare billing privileges with a new enrollment application. Palmetto
eventually accepted Petitioner’s application and issued him a new billing number.
However, Palmetto granted Petitioner billing privileges effective from the date Palmetto
received the new enrollment application.

The CMS policy in effect at the time of Petitioner’s October 2012 reactivation
application instructed the contractor to establish the reactivation effective date to be the
date of filing of the enrollment application that was subsequently approved. MPIM, ch.
15 § 15.27.1(B)(2) (rev. 412, eff. April 30, 2012). Accordingly, Palmetto established
Petitioner’s reactivation effective October 19, 2012. However, CMS subsequently
modified this policy to reflect that: “If the contractor approves a provider or supplier’s
reactivation application . . . the reactivation effective date shall be the provider or
supplier’s date of deactivation. ...” MPIM, ch. 15 § 15.27.1.2 (rev. 474, eff. October 8,
2013) (emphasis added).

As previously stated, the purpose of deactivation is to protect the enrolled provider or
supplier from misuse of their billing privileges as well as to protect the Medicare Trust
Funds from unnecessary overpayments. 42 C.F.R. § 424.540(c). When CMS deactivates
an enrolled provider or supplier’s Medicare billing privileges, the action “does not have
any effect on a provider or supplier’s participation agreement or any conditions of
participation.” Jd.

The CMS policy in effect at the time of Petitioner’s October 19, 2012 reactivation
application does not seem to comply with the regulation governing deactivation that was
in effect at that time, and CMS appears to have addressed this with its new policy. The
regulations and new CMS policy suggest that suppliers who subsequently reactivate their
information should not be subject to a period of ineligible reimbursements due to
deactivations.

Ill. Order

I may remand a case to CMS for reconsideration of a new issue and a new determination.
42 C.F.R. § 498.56(d); see Lynn Ann Vaughan, M.D., DAB CR3174 (2014) (remanding a
similar request for hearing where a previously enrolled supplier was provided a later
effective date upon reactivation). I therefore remand and dismiss Petitioner’s request for
hearing and instruct the contractor to reconsider Petitioner’s reactivation date in
accordance with 42 C.F.R. § 424.540(c) and the changes in CMS’s deactivation and
reactivation policy. If CMS completes its reconsideration on this case more than 60 days
from the date of this Order, and Petitioner desires my further review, Petitioner may file a
request for hearing referring to this case with a copy of this Order attached.

/s/
Joseph Grow
Administrative Law Judge

